Citation Nr: 9932508	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1977.

This appeal arose from a January 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In June 1998, this case was remanded by 
the Board of Veterans' Appeals (Board) for additional 
development.  In April 1999, a rating action was issued which 
continued to deny the benefits sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a bilateral hearing loss disability or 
hypertension which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for a bilateral hearing loss 
disability or for hypertension.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he as not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A.§§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

FACTS

Bilateral hearing loss

A review of the veteran's service medical records indicated 
that an audiological evaluation was performed at the time the 
entrance examination was conducted in May 1974.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0

0
LEFT
30
10
5

0

On the authorized audiological evaluation conducted as part 
of the December 1976 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
0
LEFT
15
5
5
0
0

The veteran was examined by VA in October 1977.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
0
0
5

0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
diagnosis was of normal hearing in both ears.

VA outpatient treatment records developed between September 
1986 and July 1988 make no mention of any complaints of or 
treatment for a bilateral hearing loss.  The veteran failed 
to report to a VA audiological examination scheduled in 
October 1996.


Hypertension

The veteran's service medical records reveal that his blood 
pressure was 128/74 at the time that he was examined for 
entry onto active duty in May 1974.  No abnormal readings 
were noted during his period of service.  His blood pressure 
at the time of his separation examination conducted in 
December 1976 was 110/60.

An October 1977 VA examination of the veteran noted that his 
blood pressure readings were 114/70 (sitting) and 110/70 
(recumbent)  In January 1978, the reading was 120/80.  A July 
1982 VA outpatient treatment record noted a reading of 
120/70.  He was examined by VA in November 1984.  His blood 
pressure was 118/79 (sitting).  None of these records contain 
a diagnosis of hypertension.

The veteran began to display borderline readings in VA 
outpatient treatment records dated September 1986 to April 
1987.  His readings were as follows:  134/90 (September 5, 
1986); 150/90 (February 19, 1987); and 134/90 (March 20, 
1987).  Additional VA records showed readings of 134/104 
(April 13, 1988) and 180/110 (July 26, 1988).  Hypertension 
was found in VA treatment records dated from the mid-1990's.  

The veteran was examined by VA in October 1996.  He indicated 
that hypertension had been diagnosed "years ago," but he 
could not recall the exact date.  His blood pressure readings 
were as follows:  150/100; 160/104 (sitting); 160/108 
(reclining); and 162/106 (standing).  The diagnosis was 
hypertension with hypertensive cardiovascular disease.  
Records developed subsequent to this examination reflected 
his continuing treatment for hypertension.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, the objective evidence of record 
revealed that neither a hearing loss or hypertension were 
noted in service.  Therefore, one element of a well grounded 
claim, the existence of a disease or injury in service, has 
not been established in regard to either claim.  The evidence 
also does not show that the veteran suffers from a current 
hearing loss disability.  Thus, he has failed to establish 
the basic elements of a well grounded claim for service 
connection for a bilateral hearing loss.  While he has 
presented evidence of the current existence of hypertension, 
there is no indication that this disorder was present in 
service or had manifested to a compensable degree within year 
of service.  Thus, the question of whether there is a 
relationship between his current condition and his service 
has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for hypertension is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

